Page 1 of 6

UN|TED STATES DlSTRlCT COURT
MlDDLE DlSTRlCT OF FLORIDA
FORT MYERS DlVlSlON

UN|TED STATES OF AMER|CA
v_ Case Number: 2:18-cr-168-FtM-38UAM
LUCERO NER|_LOPEZ uSM Numbel': 70594-018

 

Lee Ho||ander, Esq.
2681 Airport Rd. S
Suite C-101

Nap|es, FL 34112

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Counts One, Twol Three, and Four of the |nformation. The defendant is adjudicated guilty
of these offenses:

Date Offense Count
Title & Section M§g Meg Number(s1
18 U.S.C. §§ 1343 and 2 V\hre Fraud February 13l 2018 One
18 U.S.C. §§ 1343 and 2 V\hre Fraud March 16l 2018 Two
18 U.S.C. §§ 1343 and 2 Vihre Fraud March 22l 2018 Three
18 U.S.C. §§ 1343 and 2 Wire Fraud March 26l 2018 Four

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

lT lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are _
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendants economic circumstances

Date of |mposition of Judgment:

February 4, 2019

 

SHER| POLSTER CHAPPELL \(
UN|TED STATES DlSTRlCT JUD

February 5 , 2019

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 2 of 6

Lucero Neri-Lopez
2:18-cr-168-FtM-38UAM

lMPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 32 months, each count to run concurrent as to Counts 1-4.

The Court makes the following recommendations as to incarceration:

The Court recommends to the Bureau of Prisons that the defendant participate in the lnstitution Hearing
Program of the Federal Bureau of Prisons to determine his removal status while incarcerated.

The defendant is remanded to the custody of the United States Marsha|.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UN|TED STATES MARSHAL
By:

 

Deputy U.S. Nlarsha|

AO 245B (Rev. 11116) Judgment in a Criminal Case

Page 3 of 6

Lucero Neri-Lopez
2:18-cr-168-FtM-38UAM

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a term of 3 years, each count to run
concurrent as to Counts 1 -4.

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter as determined by the court

o The above drug testing condition is suspended, based on the court’ s determination that you pose a low
risk of future substance abuse.

4. You must cooperate ln the collection of DNA as directed by the probation off cer.

S»°N._‘

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 6

Lucero Neri-Lopez
2:18-cr-168-FtM-38UAM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition

1.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation ofncer instructs you to report to a different probation
ofhce or within a different time frame After initially reporting to the probation offlce, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
ofhcer, and the defendant must report to the probation ocher as instructed

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

Vou must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation off cer

You must answer truthfully the questions asked by your probation ocher

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change lf notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes 1n plain
view

You must work full time (at least 30 hours per week) at a lawful type of employmentl unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to nnd full-time employment
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felonyl you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i. e., anything that was designed or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers)

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court

lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you.must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use On|y

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: ` Date:

 

AO 2453 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 6

Lucero Neri-Lopez
2:1B-cr-168-FtM-38UAM

ADDIT|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
an obligation for any major purchases without approval of the Probation thcer.

2. The defendant shall provide the probation officer access to any requested financial information

3. lf the defendants removal status is not resolved while she is incarcerated, then pursuant to 18 U.S.C. § 3583(d)l

the defendant is to be delivered, upon release from imprisonmentl to a duly authorized immigration official to
determine if deportation is appropriate Shou|d deportation be ordered, the defendant is to remain outside the
United States, unless authorized by the Secretary for the Department of Homeland Security or the appropriate
immigration authority.

4. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

5. The mandatory drug testing requirements of the Violent Crime Control Act are waived.

AO 245B (Rev. 11l16) Judgment in a Criminal Case

Page 6 of 6

Lucero Neri-Lopez
2:18-cr-168-FtM-38UAM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment 1 Fine Restitution

TOTALS $400.00 $0 50 Reserved

A hearing is scheduled for May 6, 2019 at 10:00 AM

SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment A|| criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ lnmate Financial Responsibility Program,
are made to the clerk of the court unless otherwise directed by the court the probation officer. or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order1 (1) assessment (2) restitution principal, (3) restitution interest (4) fine

principal, (5) fine interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costsl including cost of
prosecution and court costs.

’Findings for the total amount of losses are required under Chapters 109A, 110l 110A, and 113A of Title 18, United States Codel for offenses committed
on or after September13, 1994 but before Apri| 23, 1996.

 

l.lustice for Victirns of Trafficking Act of 2015, Pub. L. No. 114-22.
Findings forthe total amount of losses are required under Chapters 109A, 110, 110Al and 113A of Title 18 for offenses committed on or after
September 13. 1994, but before April 23, 1996.

AO 245B (Rev. 11I16) Judgment in a Criminal Case

